WHATLEY, Judge.
Jerry Hendrix appeals the order revoking his probation for failure to file one monthly report. We reverse.
“The technical omission of failing to submit one monthly report, by itself, is not a substantial violation that would support revocation of probation.” Sanders v. State, 675 So.2d 665, 666 (Fla. 2d DCA 1996). Accord Moore v. State, 632 So.2d 199 (Fla. 1st DCA 1994).
*802Accordingly, we reverse the order of revocation of probation and remand for further consistent proceedings.
Reversed and remanded.
PATTERSON, C.J., and NORTHCUTT, J., Concur.